710 S.E.2d 27 (2011)
Agnes L. PINKNEY
v.
HMS HOST USA, INC. d/b/a Chili's Too Restaurant.
No. 396P10.
Supreme Court of North Carolina.
June 15, 2011.
James B. Cooney, III, Charlotte, for HMS Host USA, Inc., et al.
Agnes L. Pinkney, for Pinkney, Agnes L.

ORDER
Upon consideration of the petition filed on the 8th of September 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."